Dear Representative Toomy,
This office is in receipt of your opinion request directed to Attorney General Richard P. Ieyoub. The request has been assigned to me for resolution.
You ask whether the Dual-Officeholding and Dual-Employment statutory provisions governing the simultaneous holding of certain positions would permit you to hold your position as legislator while holding employment as Vice-President of Administrative Affairs with Delgado Community College. We conclude that an exemption within these provisions is applicable to your situation and that it is permissible for your to hold both positions concurrently.
Under LSA-R.S. 42:63, a person holding an elective office in the government of this state is prohibited from holding employment in the government of this state. LSA-R.S. 42:63(C) provides:
       C. No person holding an elective office in the government of this state shall at the same time hold another elective office, a full-time appointive office, or employment in the government of this state or in the government of a political subdivision thereof.
There is an exemption which allows an individual employed in a professional educational capacity to hold an elective office. LSA-R.S. 42:66(B) provides:
       B. Nothing in this Part shall be construed to prevent a school teacher or person employed in a professional educational capacity in a grade school, high school, other educational institution, parish or city school board from holding at the same time an elective or appointive office.
If your position as Vice President of Administrative Affairs is considered employment in a professional educational capacity, then you may also hold the position of state legislator. Your job description provides information pertinent to our conclusion and requires you to perform the following functions:
       1. Serve on the President's Executive Council for planning long and short range educational goals for the college and coordination of all college operations and services.
       2. Maintain effective delivery of all administrative services related to the operations of the college.
       3. Assure compliance with rules and regulations of external educational and governmental agencies and laws affecting administration of the college.
       4. Determine academic and student services needs to develop and revise long-range planning of the college and its campuses.
       5. Coordinate development of college facilities to meet faculty and student needs.
       6. Direct all renovations, additions, and refurbishment of physical plant and facilities. Represent the college before city and state agencies and coordinate contract work on all campuses.
       7. Develop with faculty and staff all capital outlay needs of the college, prioritize and formulate annual Capital Outlay Request. Determine programming needs of projects and represent college in approval process.
       8. Coordinate implementation of software and installation of hardware necessary for on-line academic and administrative record keeping, and reporting systems.
       9. Provide for academic and administrative telecommunications needs of the college.
       10. Coordinate with State Property Control the accounting for new and existing movable property, and disposition of surplus items.
       11. Develop and monitor operating budgets for administrative affairs units.
       12. Provide for staff development, supervision and evaluation of personnel.
       13. Serve on the college's Planning, Environmental Quality, and Safety Committees, and other committees as assigned by the President.
       14. Prepare reports as required by the President, the governing board and other agencies.
       15. Assume other duties and responsibilities and represent the college as requested by the President.
We conclude that you are employed in a professional educational capacity with Delgado Community College. Of primary importance to our conclusion is the fact that you serve on the President's Executive Council for planning the long and short range educational goals for the students of the college.
Based on these facts, we determine that you may continue to hold your position as state legislator while employed as the Vice President of Administrative Affairs with Delgado Community College.
Very truly yours,
                                     RICHARD P. IEYOUB ATTORNEY GENERAL
                                     BY: _____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
Representative Joseph F. Toomy House of Representatives P.O. Box 163 Grenta, LA  70054
Date Received:
Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL